 



Exhibit 10.3
[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL INFORMATION HAS BEEN OMITTED. CONFIDENTIALITY HAS BEEN REQUESTED
FOR THIS CONFIDENTIAL INFORMATION. THE CONFIDENTIAL PORTIONS HAVE BEEN PROVIDED
SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION]
Manufacturing Services Agreement
Between
Volcano Corporation
And
Endicott Interconnect Technologies, Inc.

Page 1 of 29



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.0
  SCOPE OF AGREEMENT     3  
 
           
2.0
  DEFINITIONS     4  
 
           
3.0
  DESIGN, DEVELOPMENT AND PROTOTYPES     9  
 
           
4.0
  OWNERSHIP     9  
 
           
5.0
  PRODUCT PURCHASES     10  
 
           
6.0
  DELIVERY AND ACCEPTANCE     12  
 
           
7.0
  PRICES AND PAYMENT TERMS     12  
 
           
8.0
  COMPONENT PROCUREMENT     12  
 
           
9.0
  WARRANTIES     13  
 
           
10.0
  INVENTORY MANAGEMENT     13  
 
           
11.0
  PERFORMANCE EXPECTATIONS AND QUALITY STANDARDS     14  
 
           
12.0
  CHANGE NOTIFICATION     14  
 
           
13.0
  INTELLECTUAL PROPERTY     15  
 
           
14.0
  CONFIDENTIAL INFORMATION     16  
 
           
15.0
  FORCE MAJEURE EVENTS     16  
 
           
16.0
  EVENTS OF DEFAULT     16  
 
           
17.0
  TERMINATION     17  
 
           
18.0
  LIMITATION OF LIABILITY     18  
 
           
19.0
  LIABILITY CAP     19  
 
           
20.0
  MISCELLANEOUS     19  
 
            ATTACHMENT A     22  
 
                 VOLCANO Product Pricing     22  
 
            ATTACHMENT B     23  
 
                 Administration and Notices     23  
 
            STATEMENT OF WORK (SOW)     24  

Page 2 of 29



--------------------------------------------------------------------------------



 



MANUFACTURING SERVICES AGREEMENT
THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is entered into and is
effective as of the date of execution by both parties, (the “Effective Date”) by
and between Volcano Corporation (“VOLCANO”), a Delaware corporation with a
principal place of business at 2870 Kilgore Road, Rancho Cordova, CA and
Endicott Interconnect Technologies Incorporated (“EI”), a New York company with
a principal place of business at 1701 North Street, Endicott, NY, singularly or
collectively referred to as a Party or the Parties.
The Parties hereby agree as follows:

1.0   Scope of Agreement

  1.1   EI General Obligations. This Agreement specifies the terms and
conditions under which EI agrees to manufacture and sell Products described in
this Agreement, based on the requirements provided by VOLCANO. Without limiting
any specific obligation specified in this Agreement, EI will:

  1.1.1   Maintain one or more manufacturing processes and production lines,
purchase or procure Tools, and source Components and materials as needed to
fulfill EI’s obligations to manufacture the Products in accordance with the
Specifications set forth in SOW and the other Product Requirements provided by
VOLCANO.     1.1.2   Manufacture, verify, pack, ship and sell all Products in
accordance with the terms of this Agreement.     1.1.3   Meet the Supplier
Performance Expectations described in Section 11 below, and develop and maintain
quality control standards consistent with those standards described in that
Section.     1.1.4   VOLCANO will obtain all necessary approvals and
certifications to enable EI to manufacture the Products under this Agreement and
make all necessary safety standard changes as appropriate hereunder.     1.1.5  
On VOLCANO’s request, provide all Technical Assistance, for a fee to be agreed
upon by both Parties pursuant to this Agreement.     1.1.6   EI will perform
Component Manufacturing per VOLCANO’s direction.

  1.2   VOLCANO General Obligations. Without limiting any specific obligation
required under this Agreement, VOLCANO will provide to EI, Product Requirements
consisting of, but not necessarily limited to:

  a)   SOW     b)   Product numbers;     c)   BOM;     d)   AVL;

Page 3 of 29



--------------------------------------------------------------------------------



 



  e)   Board placement data (Gerber files);     f)   Raw Flex information
required to manufacture the Flex;     g)   Schematic drawings, if test required;
    h)   Assembly drawings;     i)   Packaging requirements, workmanship and
quality specifications;     j)   General Technical Specifications;     k)  
Consigned Component List.     l)   Design file;     m)   General and technical
Specification in attachments.

  1.2.1   VOLCANO is the Finished Device Manufacturer. VOLCANO is responsible
for all requirements of the finished device under FDA regulations.     1.2.2  
VOLCANO is responsible for all testing including but not limited to
interconnect, functional, and final product validation.

  1.3   Term of Agreement. This Agreement will commence as of the Effective Date
and will continue for the initial Term of three (3) years unless otherwise
indicated in the terms of this Agreement. One (1) month prior to the end of the
initial Term and each subsequent Term, if any, the Parties shall conduct a
review of the terms of this Agreement and the business relationship between the
Parties and, where mutually agreed, may make any changes and renew the Agreement
for a Term.

2.0   Definitions       The following capitalized terms will have the meanings
given for the purposes of this Agreement:

  2.1   “Approved Vendor List” also referred to as “AVL”, refers to the list of
VOLCANO approved vendors who are qualified Component Suppliers authorized by
VOLCANO for use in the manufacture of Products. “Vendor” and “Manufacturer”
shall mean the same.     2.2   “Bill of Material” also referred to as “BOM”,
means the list of all Components, VOLCANO Part Numbers, quantity per assembly,
and EI’s part number where applicable, that is used to assemble each Product.  
  2.3   “Change Order” also referred to as a “CO”, is the written notification
provided to EI by VOLCANO to modify the delivery of a Product, as further
described in Section 12.2 VOLCANO Proposed Changes below.     2.4   “Component”
means the piece parts, subassemblies, software, OEM components and products, and
all other materials incorporated by EI into Products built for VOLCANO.

Page 4 of 29



--------------------------------------------------------------------------------



 



  2.5   “Component Lead Time” means the number of workdays that sub-tier
suppliers plan to build a Component from start to finish.     2.6   “Component
Supplier” means the qualified suppliers authorized by VOLCANO for use in the
manufacture of VOLCANO Products.     2.7   “CDA” means that certain 5-party
Non-Disclosure Agreement Agreement, dated July 28, 2005, by and between EI and
VOLCANO.     2.8   “Consigned Components” refers to those Components provided to
EI for assembly into Products where VOLCANO retains all ownership interest and
obligations in those Consigned Components.     2.9   “Deliverables” refers to
Products, Components, Developments, Prototypes, Test Software, exclusive of EI
Intellectual Property and other work provided by EI to VOLCANO as applicable
hereunder.     2.10   “Delivery Date” means the date specified in an Order for
the delivery of Products.     2.11   “Developments” means any new inventions,
discoveries, technologies, processes, or materials (whether or not patentable)
developed in connection with EI’s performance under this Agreement relating to a
Product’s Requirements or design.     2.12   “Developed Technology” means all
technical information, know-how, ideas, concepts, processes, procedures,
designs, schematics, works of authorship, inventions and discoveries (patentable
or unpatentable, copyrightable, registrable as a mask work, protectable as a
trade secret or otherwise protectable as an Intellectual Property Right),
conceived by personnel of one or both the parties hereto, following commencement
and in furtherance of the work performed by EI for VOLCANO pursuant to this
Contract.     2.13   “Eligible Buyer” means a party authorized and approved by
VOLCANO to purchase under the terms of this Agreement.     2.14   “Engineering
Changes” means any material, electrical, mechanical or chemical changes to the
Products proposed by VOLCANO or EI that would affect, but not be limited to,
Product performance, reliability, safety, environmental compatibility,
serviceability, appearance, dimensions, tolerances, or composition.     2.15  
“EOL” means end of life of the component. This component will no longer be
supplied by the manufacturer.     2.16   “ESD” means Electrostatic Discharge.

Page 5 of 29



--------------------------------------------------------------------------------



 



  2.17   “Excess Components” means components on hand or on-order at EI that
exceed the quantity required to meet open “Orders”     2.18   “Forecast” means
VOLCANO’s rolling estimate of its purchase requirements over a twelve (12) month
period as further described in Section 5.3 below, or such other period
designated by the Parties.     2.19   “Flex” means a flexible printed circuit
board.     2.20   “Finished Device Manufacturer” the provider of a finished,
packaged, and labeled device as defined by FDA 21 CFR 820.     2.21  
“Intellectual Property” means technical information, computer programs,
algorithms, source code, object code, inventions (whether or not patentable),
discoveries, improvements, concepts or methods, works of authorship fixed in any
medium of expression, and any and all Intellectual Property Rights pertaining
thereto.     2.22   “Intellectual Property Rights” means all copyrights, patents
or patent applications, mask registered designs or registered design
applications, Marks (registered or not), Mask Works, inventions, trade secrets,
proprietary technical information (including but not limited to specifications,
designs, plans, computer programs in source and object code, flowcharts,
diagrams, drawings and other information), and manufacturing processes, and
other similar proprietary information.     2.23   “Manufacturing Changes” means
any material design changes, or outsourcing of the manufacturing of
sub-processes.     2.24   “Manufacturing Lead Time” means the number of workdays
that are planned to build a Product from start to finish.     2.25   “Marks”
means the trademarks, service marks, trademark and service mark applications,
trade dress, trade names, logos, insignia, symbols, designs or other marks
identifying a Party or its products.     2.26   “Mask Work” means the pattern
used to transfer design and technical information from the Product Requirements
onto a Product or Component.     2.27   “Minimum Buys” means the minimum
quantities of Components that certain suppliers may require of EI to purchase as
defined in SOW.     2.28   “NDA/CDA” means the NDA and the CDA.     2.29   “NDA”
means that certain Mutual Nondisclosure Agreement, dated July 14 2005, by and
between EI and VOLCANO.

Page 6 of 29



--------------------------------------------------------------------------------



 



  2.30   “NRE” means non-recurring engineering expenses.     2.31   “Obsolete
Components” means Components or Materials on-hand or on order at EI made
obsolete by Change Orders, or deletion from the AVL.     2.32   “Order” means a
written or electronic purchase order (including any attachments thereto) issued
to EI by VOLCANO or an Eligible Buyer containing part number, unit quantity,
unit price, shipping destination and instructions, Delivery Date, and other
instructions or requirements pertinent to the Order.     2.33   “Package or
Packaging” refers to the material used in the protection of Products and
Components while at EI’s facility and in transit.     2.34   “Pre-Existing
Intellectual Property” means any Intellectual Property conceived or developed
prior to performance of this Agreement.     2.35   “Product Requirement” means
any requirement, for the development or manufacture of Products, provided by
VOLCANO to EI, including this Agreement, SOW, and Specifications, and part
number drawing.     2.36   “Products” or “Product” means those assemblies,
sub-assemblies, systems, and other products manufactured by EI. Products may be
added to this Agreement or from time to time by agreement of the Parties. For
the purpose of this agreement, “Products” or “Product” shall also be known as
“component” as defined by FDA 21 CFR 820.3 (c) as “any raw material, substance,
piece, part, software, firmware, labeling, or assembly which is intended to be
included as part of the finished, packaged, and labeled device.”     2.37  
“Prototype” means the pre-production unit of a Product, packaged in a production
package, and manufactured in accordance with the Product Requirements with
partial or no test verification.     2.38   “Shipping Dock” means the shipping
dock at EI’s manufacturing facility.     2.39   “RMA” means a return material
authorization as described in Section 6.4 below.     2.40   “SOW” means
statement of work.     2.41   “Specifications” means the technical and quality
requirements for the Product as defined by VOLCANO and listed in SOW.     2.42  
“Supplier Performance Expectations” means those quality standards and metrics
that EI must meet as further described in Section 11.1 Quality Standards and SOW
hereto.     2.43   “Technical Manufacturing Information” means the manufacturing
information, process and technology used by EI or third parties under its
control to design,

Page 7 of 29



--------------------------------------------------------------------------------



 



      develop, test or manufacture the Products including, but not limited to:
(i) specifications, software, schematics, drawings, designs, or other materials
pertinent to the most current revision level of manufacturing of the Products;
(ii) copies of all inspection, manufacturing, test and quality control
procedures and any other work processes; (iii) jig, fixture and tooling designs;
(iv) EI history files; and (v) support documentation.     2.44   “Technology”
means all technical information, know-how, ideas, concepts, processes,
procedures, designs, schematics, works of authorship, inventions and discoveries
(patentable or unpatentable, copyrightable, registrable as a mask work,
protectable as a trade secret or otherwise protectable as an Intellectual
Property Right), owned or licensed (with a right to sublicense) by a party
hereto and all Intellectual Property Rights pertaining thereto.     2.45  
“Termination Inventory” means Components on order, Component inventory,
work-in-process, and finished Product inventory at the discontinuance or
termination of this Agreement or upon receipt of a Change Order from VOLCANO, or
at the complete or partial termination or cancellation of an Order or of a
Product.     2.46   “Test Fixtures” means electrical test equipment tooling,
including software applications or programs, provided to EI from VOLCANO for the
purpose of testing completed printed circuit board assemblies or systems
manufactured by EI, where VOLCANO retains all ownership interest and obligations
in such Test Fixtures.     2.47   “Test Software” means any programs or code to
perform test verification for Prototypes, Components or finished Products.    
2.48   “Tools” means equipment, jigs and fixtures that may be used by EI in the
manufacture of Products.     2.49   “Purchase Order Lead Time” means the period
of time, expressed in hours or days, from when an Order or Release is received
by EI to when the Product is delivered to the VOLCANO.     2.50   “VOLCANO
Agreement” means that certain Indemnification, Insurance, and Limits of
Liability Agreement, dated August 29, 2005, by and between VOLCANO and EI.    
2.51   “VOLCANO Part Number” refers to the unique, VOLCANO or VOLCANO-assigned
reference number for a particular assembly or Component.     2.52   “VOLCANO
Property” will mean all property that VOLCANO may provide to EI for assembly
into Products, such as Consigned Component inventories, as well as any designs,
documentation, Product Requirements, Tools, Test Fixtures, Test Software, and
other test equipment and other materials that VOLCANO may furnish to EI or that
VOLCANO may pay for in connection with this Agreement for EI’s use in performing
any of its obligations hereunder.

Page 8 of 29



--------------------------------------------------------------------------------



 



3.0   Design, Development and Prototypes

  3.1   Prototype Services. EI will design and develop Prototypes for each
Product and will perform the additional services set forth below or as otherwise
agreed per this agreement.     3.2   Return of Prototypes. Any Prototypes
rejected may be returned at the option of the VOLCANO Business Unit Manager
using the return processes or otherwise agreed between the VOLCANO Business Unit
Manager and the EI Program Manager.     3.3   Additional Services. The Parties
may agree to add additional services from time to time. Prior to commencing any
such services, EI will provide VOLCANO a written proposal that will include a
description of the services to be performed and the total estimated fees. EI
agrees to propose fee rates on both a time and material or fixed price basis at
VOLCANO’s request. The parties will enter into a SOW signed by both Parties to
initiate each service referencing this Agreement and becoming subject to its
terms and conditions. However, to the extent of any conflict between the terms
of a SOW and these terms, the terms of the SOW will control and take precedence,
except for terms and conditions relating to rights of Intellectual Property
which shall be governed entirely by this Agreement and not any SOW, including if
said SOW is incorporated with this Agreement or otherwise made part thereof.

4.0   Ownership

  4.1   Pre-Existing Intellectual Property. Each Party will maintain all right,
title and interest in its Pre-Existing Intellectual Property, subject to any
licenses granted below.     4.2   Developed Intellectual Property. Except for
Intellectual Property in Product Requirements and Deliverables, which shall be
owned by VOLCANO, ownership of Intellectual Property conceived or developed
under this Agreement will be owned by the Party or Parties whose employees,
agents or contractors conceive, author or otherwise create such Intellectual
Property. Any Intellectual Property that may be developed jointly will be
jointly owned, with no accounting requirement by one Party to the other.     4.3
  VOLCANO Rights.

  4.3.1   VOLCANO will own all right, title and interest, including all
Intellectual Property Rights, in and to the Product Requirements and the
Deliverables.     4.3.2   Should VOLCANO elect to pay EI to develop Technical
Manufacturing Information for the purpose of manufacturing Products, which
Technical Manufacturing Information is unique to Products as defined herein,
VOLCANO will expressly state as such and EI will identify the cost VOLCANO will
pay to cover such development. Such cost will be in addition to the cost of
Deliverables. If EI agrees to develop such Technical Manufacturing Information
at this price, EI shall own such EI-developed Technical

Page 9 of 29



--------------------------------------------------------------------------------



 



      Manufacturing Information, and VOLCANO will receive a non-exclusive,
royalty-free, worldwide, transferable, perpetual license under said EI-developed
Technical Manufacturing Information to make, sell, offer for sale, use,
reproduce, modify, adapt, display, distribute, and make other versions of
Products using said EI-developed Technical Manufacturing Information. This grant
shall include the right of VOLCANO to sublicense to system integrators,
re-seller and other parties at VOLCANO’s sole discretion.

  4.4   EI Rights.

  4.4.1   EI will own all right, title and interest, including all Intellectual
Property Rights, in and to Intellectual Property related to EI’s manufacturing
process of the Products that EI develops solely on its own, without assistance
or input from VOLCANO, excluding jointly developed Intellectual Property,
including EI’s Technical Manufacturing Information for the Products, subject to
VOLCANO’s license of EI-developed Technical Manufacturing Information under
Section 4.3.2 above. VOLCANO agrees to maintain the confidentiality of EI’s
Technical Manufacturing Information under the terms specified in Section 14
below and in accordance with the terms and conditions of the NDA/CDA.     4.4.2
  VOLCANO grants to EI, a non-exclusive, non-transferable, worldwide,
royalty-free license under VOLCANO’s Intellectual Property Rights to use the
Product Requirements to design, develop, test and manufacture the Deliverables
for the term of this Agreement. EI agrees to maintain the confidentiality of the
Product Requirements under the terms specified in Section 14 below and in
accordance with the terms and conditions of the NDA/CDA.

  4.5   Trademark Usage. Nothing in this Agreement implies the grant of any
license from one Party to the other to use any Marks. Notwithstanding the
foregoing, VOLCANO grants to EI the non-exclusive, limited right to reproduce
any designated VOLCANO Marks on VOLCANO Products.

5.0   Product Purchases

  5.1   Non-Exclusive. VOLCANO or any Eligible Buyer shall only have a right to
manufacture Products internally or through third parties, purchase Products from
other sources or enter into a similar agreement with any third party, as
specifically defined under the terms and conditions of this Agreement and
subject to the Intellectual Property Rights and any other rights of EI.     5.2
  Order Acknowledgment. Purchase of Products will be initiated by an issuance of
an Order by VOLCANO. EI will acknowledge the Order with a delivery date. If an
Order exceeds the Forecast or shortens the Purchase Order Lead Time, EI will use
its commercially reasonable efforts to fill such excess or accommodate such
shorter Purchase Order Lead Time. Any expedite fees associated with an order in
excess of Forecast will be agreed by both Parties in advance of any action or
work to fulfill the Order.

Page 10 of 29



--------------------------------------------------------------------------------



 



  5.3   Forecasts. VOLCANO will provide a 12 month rolling forecast quarterly.
The Forecast is intended for visibility as a planning tool of future demand but
is not intended to be a binding order or commitment.     5.4  
Materials/Inventory Management. The intent is for EI and VOLCANO to jointly
define and optimize opportunities to reduce both the risk and the liability of
procuring components to forecasted requirements. Unless otherwise agreed to the
following materials/inventory management processes will apply:

  5.4.1   Material Procurement. EI is authorized to purchase Components pursuant
to Orders for Products. VOLCANO shall submit Orders on a quarterly basis. EI
will follow prudent procurement practices to ensure supply while minimizing
total inventory exposure. VOLCANO may provide input to EI regarding prudent
supply chain practices, and EI will in good faith take such input into account.
“Prudent Procurement Practices” are hereby defined to include, but are not
limited to, the following:

  5.4.1.1   following EI’s ABC classifications;     5.4.1.2   utilizing minimum
order quantities as defined by Component Suppliers and economic order quantities
as approved by VOLCANO;     5.4.1.3   ordering and buying Components as
appropriate to meet Manufacturing Lead Times, taking into account Component Lead
Times and EI’s internal manufacturing lead times; prior to procurement, EI shall
provide VOLCANO a list of those components that have procurement lead times
greater than 3 months.; VOLCANO shall review and provide written authorization
for procurement of such components     5.4.1.4   exercising return and
cancellation privileges as allowed by agreements with Component Suppliers.

  5.4.2   Materials Liability. VOLCANO will pay EI for Component and/or Product
inventory excess of open Orders for: (i) purchased Components bought within the
Component Lead-Times to meet Orders, (ii) Minimum Buys , (iii) any buffer
Component inventory approved in writing by VOLCANO, (iv) negotiate EOL buy of
Components with VOLCANO. If EI agrees to purchase Components then VOLCANO will
be liable for these Components.     5.4.3   Excess & Obsolete Materials. EI will
also provide VOLCANO excess and obsolete reports at the end of every month.
Excess reports shall include materials approved by VOLCANO that extend beyond
Order requirements and for minimum order quantities.

Page 11 of 29



--------------------------------------------------------------------------------



 



6.0   Delivery and Acceptance

  6.1   Delivery. The Parties agree to use the logistics processes defined in
the purchase order. All Product shipments will be FOB Shipping dock at EI’s
manufacturing facility.     6.2   Title and Risk of Loss. Title to and risk of
loss or damage to the Product will pass to VOLCANO upon EI’s tender of the
Product to the VOLCANO carrier.     6.3   Acceptance. Acceptance of the Product
shall occur no later than twenty (20) business days after receipt of Product and
shall be based solely on whether the Product passes a mutually agreeable
Acceptance Test Procedure or Inspection designed to demonstrate compliance with
the Product Requirements and Technical Manufacturing Information. Product shall
be deemed accepted if not rejected within this twenty (20) business day period.
    6.4   Rejected Products. Prior to returning any rejected Product, VOLCANO
will obtain a RMA number from EI, and will return such Product in accordance
with EI’s instructions. VOLCANO will specify the reason for such rejection in
all requested RMAs. In the event a Product is rejected, EI will at EI’s option,
repair the Product if it is repairable, provide a replacement if stock is
available, or refund the purchase price.

7.0   Prices and Payment Terms

  7.1   VOLCANO Product Pricing. Specific Product prices, Volumes, currency and
any exchange rate sharing will be agreed upon by EI and VOLCANO and set forth in
Attachment A to this Agreement.     7.2   Adjusted Pricing. The Parties agree to
implement the following pricing methodology to implement new pricing or price
adjustments, whether for a new product or existing Products. To introduce new
pricing, EI will issue a quotation to VOLCANO listing the Product, pricing, and
delivery schedule of the Product. EI will identify the cost driver for all price
increases. Material price increases from suppliers will be passed through to
VOLCANO in EI’s Adjusted Price.     7.7   Payment Terms. VOLCANO and EI agree to
payment terms of net forty five (45) days from the date of invoice. Payment will
be made in US dollars.

8.0   Component Procurement

  8.1   Approved Vendor Lists. EI agrees to buy all Components from suppliers on
the AVL or distributors or distributed coming from those manufactures. In the
event that EI is unable to procure a Component(s) as a result of the AVL
restrictions set forth herein, VOLCANO and EI agree to negotiate changes to the
AVL.     8.2   Consigned Components. VOLCANO reserves the right to supply
through consignment, at its discretion and upon EI’s consent, any Components to
EI related to the production of Product. VOLCANO will retain all rights, title,
interest, and obligation (including but not limited to, warranty related issues)
in the Components

Page 12 of 29



--------------------------------------------------------------------------------



 



      furnished to EI as consigned inventory. VOLCANO will retain ownership of
all such Consigned Components including during the time such Components are used
by EI in the manufacturing of VOLCANO’s Products. EI will manufacture the
Product using its normal manufacturing practices. EI will care for VOLCANO
consigned materials in the same manner as it own materials. Each party shall
bear the financial loss of its materials that are yielded, consumed, or damaged
during the manufacturing process at EI. EI will provide VOLCANO with inventory
reports on a monthly basis or as requested for all consigned materials.     8.3
  EI’s production yield, scrap or lost of Consigned Components used by EI
production is at VOLCANO’s risk. EI shall provide monthly status on yields,
scrap, and consigned material loss.

9.0   Warranties

  9.1   EI warrants all Products delivered hereunder to be free from defects of
EI materials and workmanship excluding Components for a period of one (1) year
from the date of shipment. EI will pass on to VOLCANO all Component Suppliers’
warranties to the extent that they are transferable. EI agrees to ensure that
all Components used in the Product are manufactured by suppliers on VOLCANO’s
AVL. VOLCANO acknowledges that the design based functionally of Products is
contingent on VOLCANO’s designs and, therefore, such warranty does not apply to
the design based functionality of Products fabricated under this Agreement.    
9.2   EXCEPT AS PROVIDED IN THIS AGREEMENT, ALL EXPRESS OR IMPLIED CONDITIONS,
REPRESENTATIONS AND WARRANTIES INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT,
ARE DISCLAIMED BY EACH PARTY, EXCEPT TO THE EXTENT THAT SUCH DISCLAIMERS ARE
HELD TO BE LEGALLY INVALID.     9.3   No course of dealing, course of
performance, usage of trade, or description of Product, Prototype or service
shall be deemed to establish an expressed or implied warranty.     9.4   If
VOLCANO claims that any Products and any incidental services are nonconforming,
VOLCANO shall (i) promptly notify EI, in writing, of the basis of such
nonconformity; (ii) follow EI’s instructions for the return of the Products; and
(iii) return such Products to EI’s designated facility with the RMA identified.
EI will, at its option, repair or replace the defective Products, or issue a
credit or rebate for the purchase price.     9.5   EI’s sole liability and
VOLCANO sole remedy for breach of warranty shall be limited as stated in
Section 9 Warranties.

10.0   Inventory Management

  10.1   Obsolete Component Inventory. Obsolete Components will be communicated
to VOLCANO as soon as possible after purchase order demand is removed. For
Obsolete

Page 13 of 29



--------------------------------------------------------------------------------



 



      Components inventory, provided that EI has demonstrated Prudent
Procurement Practices in purchasing such Components, VOLCANO has the option of:
(i) purchasing the Obsolete Components from EI, at EI’s current quoted price and
having the Obsolete Components returned to VOLCANO, or a location indicated by
VOLCANO; (ii) authorizing EI to sell Obsolete Components internally or
externally and VOLCANO, upon review and agreement, pays the difference between
EI’s current quoted price and selling price; or (iii) scrapping and disposing of
the Obsolete Components at EI’s current quoted price. VOLCANO will advise EI in
writing within thirty (30) calendar days which option VOLCANO has selected to
disposition the Obsolete Components. EI shall provide VOLCANO obsolete reports
monthly.     10.2   Excess Component Inventory. EI shall provide VOLCANO excess
reports monthly. Excess reports shall include materials approved by VOLCANO that
extend beyond quarterly requirements and for minimum order quantities.     10.3
  Component Discontinuances. If EI receives notice from a Component supplier
that a Component will be discontinued, EI will notify VOLCANO in writing within
five (5) business days and will use commercially reasonable efforts to identify
a form, fit and function replacement and in a reasonable period of time, notify
VOLCANO by submitting in writing a list of alternatives. The VOLCANO Global
Account Manager or, as appropriate, the Business Unit Managers and EI will
develop an appropriate action plan, including all sample requirements, product
qualifications, updates to the AVL, and schedule changes necessary to reaching a
mutually agreeable resolution of the discontinuance. EI will use commercially
reasonable efforts to ensure all such suppliers are obligated to provide a
minimum of ninety (90) days notification of any potential discontinuance to EI.
    10.4   Component Life-time Buys. In the event that VOLCANO cannot identify a
form, fit and function replacement, or does not approve a replacement identified
by EI, VOLCANO may purchase the LTB inventory and consign or Buy/Sell such LTB
inventory to EI for use in manufacturing Products. At its discretion, VOLCANO
may also request EI purchase the LTB inventory. EI has the right to refuse this
request or require a PO from VOLCANO to cover these LTB components.

11.0   Performance Expectations and Quality Standards

  11.1   Quality Standards. EI agrees to meet the quality standards and
performance metrics defined in the Products Specification. In addition to these
standards and metrics, Products shall pass the test plan specified for the
Product.     11.2   Quarterly Business Reviews. EI and VOLCANO shall conduct
quarterly business reviews. Following such review, EI shall provide a written
report that details quarterly yields, scrap, costs, inventory status, and cost
reduction efforts and other such data as may be discussed and agreed to in
writing by EI and VOLCANO.

12.0   Change Notification

  12.1   EI Proposed Changes. No Engineering or Manufacturing Changes to form,
fit or

Page 14 of 29



--------------------------------------------------------------------------------



 



      function may be made to, or incorporated into, Products without the prior
written approval of the VOLCANO. EI will provide VOLCANO written notice of any
proposed Engineering or Manufacturing Changes to form, fit, or function and
provide evaluation samples and other appropriate information as may be specified
by the VOLCANO. Such information may include possible effects on price,
performance, reliability, manufacturing capacity, lead and delivery times, or
appearance, and any Obsolete or other Components changes. VOLCANO must provide
written approval of the Impact Proposal prior to any implementation of the
Engineering or Manufacturing Change.     12.2   VOLCANO Proposed Changes. EI
acknowledges that VOLCANO may need to change the Product or processes during the
Term for contractual, engineering or Product related reasons. These changes will
be communicated through a Change Order (CO) request. EI is only to take action
when given change instructions in writing from VOLCANO. After receipt of the CO,
EI will provide to VOLCANO, any delivery impact, an implementation date,
potential scrap or material exposure and the impact on the price of the Product
due to CO changes. If acceptable, VOLCANO will notify the EI and provide
specific instructions to EI on CO implementations.     12.3   Financial
Responsibility from Proposed Changes. If VOLCANO accepts EI’s Impact Proposal,
VOLCANO will assume liability for any material made obsolete due to a CO
implementation per the terms and conditions described in Section 10.2 Component
Discontinuances of this Agreement. In addition, VOLCANO will be responsible for
increased labor or material charges and any reasonable rework or expedite
charges for labor, materials and test resulting from a CO.

13.0   Intellectual Property

  13.1   Intellectual Property Indemnification. Each party agrees to indemnify,
defend and hold harmless the other party from all liability, causes of action,
demands, losses, damages, costs and expenses (including attorneys’ fees) arising
out of any third party claims that the Deliverables manufactured by EI or the
processes performed by EI in the performance of this Contract infringe a patent,
copyright, trade secret, or other intellectual property right, foreign or
domestic, of said third party, to the extent that said third party claims are
based on Deliverables and processes incorporating designs, specifications or
other documentation of said indemnifying party and the other party’s compliance
therewith. Notwithstanding the above, VOLCANO agrees to indemnify, defend and
hold harmless EI from all liability, causes of action, demands, losses, damages,
cost and expenses (including attorney’s fees) arising out of any third party
claims that VOLCANO Property or Product Requirements infringe a patent,
copyright, trade secret, or other Intellectual Property Right, foreign or
domestic, of said third party.     13.2   Background Technology. Except as
otherwise expressly set forth in this Agreement, (a) each party is and will be
the sole and exclusive owner of all right, title, and interest in and to its own
background Technology and neither party acquires any interests under this
Contract to the other’s background Technology and (b) nothing in this Contract

Page 15 of 29



--------------------------------------------------------------------------------



 



      shall be construed to limit or restrict any right of either party to
register, encumber, transfer, license, access, reference, use, or practice any
of its own background Technology in any way for any purpose or use, including
without limitation, the use in connection with the development, manufacture,
distribution, marketing, promotion, and/or sale of any products. Background
Technology of a particular party shall mean all Technology owned or licensed by
said party prior to commencement of this Contract and shall not include
Derivative Work Developed Technology and Pre-Existing Intellectual Property.

14.0   Confidential Information

  14.1   Proprietary Information. During the Term, a Party (the “Recipient”) may
receive or have access to certain information of the other Party (the
“Discloser”) that is marked or otherwise expressly designated as “Confidential,”
including information or data concerning the Discloser’s Intellectual Property,
products or product plans, business operations, strategies, customers and
related information. The Parties will be bound by the terms of the NDA and/or
the CDA and any information designated as Confidential under this Section 14.1
shall also be considered “Proprietary Information” as such term is defined in
the NDA/CDA. To the extent any term of this Agreement conflicts with any term in
the NDA/CDA, the terms of this Agreement will control and take precedence.
Proprietary Information, as defined in the NDA/CDA, may only be used by those
employees or temporary employees of the Recipient who have a need to know such
information for purposes related to this Agreement. The AVL, Bill of Material,
Forecasts, Orders, Product Requirements and other information identified in this
Agreement as VOLCANO confidential must be held in confidence by EI under the
terms of the NDA/CDA. Notwithstanding the foregoing, EI may provide VOLCANO’s
Proprietary Information to EI’s subcontractors or suppliers, provided that EI
binds such third parties to substantially similar confidentiality obligations.

15.0   Force Majeure Events

  15.1   Force Majeure. Neither party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder on account of
acts of God or other cause which is beyond the reasonable control of such party
and could not have been avoided by the exercise of reasonable prudence. In the
event of the occurrence of any force majeure event, the affected party shall
notify the other party immediately in writing of the invocation of this
Section 16.1 Notice of Breach, and each party’s obligations hereunder to the
other shall be suspended for the duration of such force majeure event; provided,
however, that the affected party shall be obligated to use its commercially
reasonable efforts to restore performance hereunder as soon as reasonably
practicable, and provided, further, that if such event continues for more than
thirty (30) days in the aggregate in any six (6) month period, the non-affected
party shall have the right to terminate this Agreement at any time upon written
Notice to the other party.

16.0   Events of Default

  16.1   Notice of Breach. If either Party is in “Material” Breach of any
provision of this Agreement, the non-breaching Party may, by notice to the
breaching Party, except as

Page 16 of 29



--------------------------------------------------------------------------------



 



      otherwise prohibited by the United States bankruptcy laws, terminate the
whole or any part of this Agreement or any Order, unless the breaching Party
cures the Breach within thirty (30) calendar days after receipt of notice.    
16.2   Causes of Breach. For purposes of this Agreement, the term “Breach”
includes any:

  a)   proceeding, whether voluntary or involuntary, in bankruptcy or insolvency
by or against a Party;     b)   appointment, with or without a Party’s consent,
of a receiver or an assignee of a Party for the benefit of creditors;     c)  
other failure by a Party to comply with any material provision of this Agreement
with additional failure to provide the non-breaching Party, upon request, with
reasonable assurances of future performance.

17.0   Termination

  17.1   Termination For Convenience. Either party may terminate this Agreement
hereunder for any reason at its convenience upon one hundred eighty
(180) calendar days prior written notice to the other party.     17.2   Effect
of Expiration or Termination. Upon expiration or termination of this Agreement,
the Parties agree to the following terms regarding the relevant VOLCANO Property
and Termination Inventory:

  a)   All Orders issued prior to the effective date of the termination or
expiration will be fulfilled pursuant to and subject to the terms of this
Agreement, even if the Delivery Dates of Products under such Orders are after
the effective date of expiration or termination; and     b)   All licenses
granted by VOLCANO to EI to any VOLCANO Property or Intellectual Property or by
EI to VOLCANO to any EI Intellectual Property will automatically terminate upon
earlier termination or expiration of this Agreement if such termination is for
convenience.

  17.3   Survival. The rights and obligations under the following Sections of
this Agreement will survive any expiration or earlier termination of this
Agreement in accordance with their terms: Section 2 (“Definitions”); 4
(“Ownership”); 7 (“Prices and Payment Terms”); 9 (“Warranties”); 13
(“Intellectual Property Defense”); 14 (“Confidential Information”); 17
(“Termination”); 18 (“Limitation of Liability”); and 20 (“Miscellaneous”).    
17.4   VOLCANO Obligations upon Complete or Partial Termination. In the event of
a complete or partial termination of this Agreement by either Party, VOLCANO
will reimburse EI for any mutually agreed non-amortized EI costs associated with
Product not originally funded through Non-Recurring Engineering (NRE) charges.
In addition, in the event of a complete or partial termination of this Agreement
(i) by EI for cause as provided in Section 16.1 above (ii) by VOLCANO, for
convenience as provided in Section 17.1 above, or for cause as provided in
Sections 16.1 above; or (iii) by either

Page 17 of 29



--------------------------------------------------------------------------------



 



      party in the event of a force majeure event as described in Section 15.1
above, the Parties agree to take the following actions:

  17.4.1   EI will identify any Components in inventory, and VOLCANO will have
the right of first refusal to purchase such Components;     17.4.2   EI will use
commercially reasonable efforts to cancel its purchase commitments or return for
credit or find other use for all Components intended for use in the Product
(including all Components rendered excess/obsolete by Engineering Changes or
Manufacturing Changes, or COs);     17.4.3   EI will cancel all cancelable,
pending orders to Component Suppliers from the date of notification by VOLCANO
of the complete or partial termination of this Agreement.     17.4.4   VOLCANO
will reimburse EI for all validated actual costs, charges and fees incurred to
return any portion of the Termination Inventory to Component Suppliers. All
costs will be justified by appropriate documentation; and     17.4.5   VOLCANO
will reimburse EI for Termination Inventory remaining after EI has taken those
steps required above. Any such reimbursement will be: (i) at EI’s quoted price
for Components to VOLCANO; (ii) the purchase price in effect at the date of
cancellation for finished Products.

  17.5   VOLCANO’s Rights Upon Termination. In the event of termination by
VOLCANO, EI will provide VOLCANO the following:

  a)   All VOLCANO Property (unless sold to EI pursuant to the terms of this
Agreement or otherwise agreed to in writing)     b)   Developments, excluding
those made by EI.

18.0   Limitation of Liability       NEITHER PARTY WILL BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES TO THE OTHER (INCLUDING LOSS OF
PROFITS) ARISING OUT OF ANY PERFORMANCE OF THIS AGREEMENT OR IN FURTHERANCE OF
THE PROVISIONS OR OBJECTIVES OF THIS AGREEMENT, REGARDLESS OF WHETHER SUCH
DAMAGES ARE BASED ON TORT, WARRANTY, CONTRACT OR ANY OTHER LEGAL THEORY, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE ABOVE, EACH
PARTY WILL BE RESPONSIBLE FOR ANY DAMAGES LOSSES, ETC. INCLUDED IN AN AWARD OR
SETTLEMENT OF A THIRD PARTY INTELLECTUAL PROPERTY CLAIM IN ACCORDANCE WITH
SECTION 13 ABOVE, OR ANY DAMAGES ARISING FROM DEATH OR BODILY INJURY. IN
ADDITION, EACH PARTY WILL BE RESPONSIBLE FOR ALL DAMAGES, OF ANY KIND, SUFFERED
AS A RESULT OF ANY UNAUTHORIZED DISCLOSURE OF THE OTHER PARTY’S TRADE SECRETS
WHERE SUCH DISCLOSURE RESULTS IN ACTUAL DAMAGES.

Page 18 of 29



--------------------------------------------------------------------------------



 



19.0   Liability Cap       IN NO EVENT WILL EI’S TOTAL LIABILITY UNDER THIS
AGREEMENT EXCEED $100,000.00 PER CALENDAR YEAR. NOTWITHSTANDING THE ABOVE, EACH
PARTY WILL BE RESPONSIBLE FOR ANY DAMAGES, LOSSES, ETC. INCLUDED IN AN AWARD OR
SETTLEMENT OF A THIRD PARTY INTELLECTUAL PROPERTY CLAIM IN ACCORDANCE WITH
SECTION 13 HERIN ABOVE, OR ANY DAMAGES ARISING FROM DEATH OR BODILY INJURY,
PROVIDED THAT SUCH DAMAGES ARISE OUT OF THE RESPONSIBLE PARTY’S INTENTIONAL
MISCONDUCT OR GROSS NEGLIGENCE. IN ADDITION, EACH PARTY WILL BE RESPONSIBLE FOR
ALL DAMAGES, OF ANY KIND, SUFFERED AS A RESULT OF ANY UNAUTHORIZED DISCLOSURE OF
THE OTHER PARTY’S TRADE SECRETS WHERE SUCH DISCLOSURE RESULTS IN ACTUAL DAMAGES,
PROVIDED THAT SUCH DAMAGES ARISE OUT OF THE RESPONSIBLE PARTY’S INTENTIONAL
MISCONDUCT OR GROSS NEGLIGENCE SUBJECT TO THE ABOVE LIABILITY CAP OF $100,000.00
PER CALENDAR YEAR.   20.0   Miscellaneous

  20.1   Notices. See Attachment B.     20.2   Reference to Days. All references
in this Agreement to “business days (M-F excluding holidays)” will, unless
otherwise specified herein, mean calendar days.     20.3   Independent
Contractors. Each Party represents and warrants to the other that its
relationship with the other under this Agreement will be as an independent
contractor and neither Party is a partner, employee or agent of or with the
other.     20.4   Severability. If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid or unenforceable in any
respect, such determination will not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct. To the extent that any such
provision is found to be invalid, illegal or unenforceable, the Parties hereto
will negotiate in good faith to substitute for such provision, to the extent
possible, a new provision that most nearly effects the Parties’ original intent
in entering into this Agreement or to provide equitable adjustment in the event
no such provision can be added. The other provisions of this Agreement will
remain in full force and effect.     20.5   VOLCANO Agreement. The VOLCANO
Agreement (Indemnification, Insurance, and Limits of Liability) signed by
VOLCANO on 26 August, 2005 and EI on 29 August 2005 is hereby incorporated
herein and made a part hereof. Purchase orders under the Insurance section in
the VOLCANO Agreement executed on 26 August, 2005 shall include this
Manufacturing Services Agreement     20.6   Hierarchy of Documents/Order of
Precedence. Unless otherwise specifically agreed to by the Parties, in the event
of any conflict between the provisions of this Agreement and SOWs negotiated
either prior to or subsequent to this Agreement, the order of

Page 19 of 29



--------------------------------------------------------------------------------



 



      precedence is as follows:

  (i)   the VOLCANO Agreement;     (ii)   this Agreement;     (iii)   the
NDA/CDA;     (iv)   a SOW;     (v)   any Addendum; and     (vi)   the front of
each Order that is acknowledged by EI. Unless otherwise specifically agreed, the
Parties acknowledge that any terms and conditions of any such quotation, Order,
acknowledgment or invoice will be deemed deleted and of no effect whatsoever.

  20.7   Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements (excluding the VOLCANO Agreement and the NDA/CDA),
understandings, negotiations and discussions, whether written or oral; for
purposes of construction, this Agreement will be deemed to have been drafted by
both Parties. No modifications, amendments, or waiver of any term, condition, or
provision of this Agreement will be binding on either Party unless in writing
and signed by an authorized representative of each Party.     20.8   Governing
Law. This Agreement will be governed in all respects by the laws of the State of
New York without reference to the conflict of laws provisions.     20.9  
Assignment. Neither this Agreement nor any right, license, privilege or
obligation provided herein may be assigned, transferred or shared by either
Party without the other Party’s prior written consent, and any attempted
assignment or transfer is void.     20.10   No Publication. Neither Party may
publicize or disclose to any third party, without the written consent of the
other Party, the terms of this Agreement. Without limiting the generality of the
foregoing sentence, no press releases may be made without the prior written
mutual consent of each Party.     20.11   Headings. The section headings in this
Agreement are for convenience of reference only. The headings will not limit or
extend the meaning of any provision of this Agreement, and will not be relevant
in interpreting any provision of this Agreement. The plural will be deemed to
include the singular, and the singular will be deemed to include the plural.    
20.12   Dispute Resolution. Prior to any Party pursuing legal remedies
hereunder, the Parties agree to negotiate in good faith to resolve any disputes
arising during the performance of the Agreement. If such negotiations and
meetings do not resolve the dispute within five (5) business days after notice
of the dispute, then a Senior Vice President from

Page 20 of 29



--------------------------------------------------------------------------------



 



      each Party will meet face to face within thirty (30) business days or as
mutually agreed between them to attempt to resolve such dispute. If the dispute
is not resolved to the satisfaction of these executives, then either VOLCANO or
EI may terminate this Agreement in whole or in part and pursue all available
legal remedies.

IN WITNESS WHEREOF, the Parties have executed this Manufacturing Services
Agreement as of the date first written above.

                  VOLCANO CORPORATION   ENDICOTT INTERCONNECT
TECHNOLOGIES, INC.    
 
               
Date:
      Date:        
By:
 
 
  By:  
 
   
 
               
Name:
  John Dahldorf   Name:   Wade Phalen    
Title:
  CFO   Title:   VP and GM of Complex Assembly    

Page 21 of 29



--------------------------------------------------------------------------------



 



Attachment A
VOLCANO Product Pricing
1) The Development NRE cost for the build of VOLCANO’s Flex carrier in EI
facility in Endicott, NY is $40,000. The deliverable for this item is five
(5) frames of Flex product. Delivery date is 13 weeks from receipt of PO.
2) If VOLCANO and EI enter into a two (2) year production contract for the
turnkey Flex and assembly, EI will refund/rebate the Flex development NRE.
3) The pricing for the turnkey Flex and assembly will be [CONFIDENTIAL]* for the
first [CONFIDENTIAL]* pieces on a frame at [CONFIDENTIAL]* pieces per week
minimum. EI will be responsible to capitalize the specialized placement and
dispensing equipment required for the build. The placement equipment is
currently under development at Universal Instruments and VOLCANO has directed EI
to purchase, lease or acquire such equipment. VOLCANO has directed EI to
purchase, lease, or acquire from Asymtek, the dispensing equipment to
manufacture this product.
4) The pricing for the turnkey Flex and assembly will be [CONFIDENTIAL]* for
follow-on orders in 2007 and 2008, at a minimum of [CONFIDENTIAL]* per week, for
a total of [CONFIDENTIAL]* pieces.
5) VOLCANO will purchase from EI, product at the price and minimum quantities
per week as defined in sections 3 and 4 above. The price and minimum quantities
are for good parts delivered by EI to Volcano. Good parts are those that meet
the requirements as defined in the SOW, its referenced prints and
specifications, and pass an outgoing electrical test at EI. This electrical test
will be performed using equipment and test programs provided by VOLCANO. EI will
manufacture the Product using its normal manufacturing practices. EI will care
for VOLCANO consigned materials in the same manner as it own materials. Each
party shall bear the financial loss of its materials that are yielded, consumed,
or damaged during the manufacturing process at EI.
6) Assemblies that are found to be nonconforming to the requirements as defined
in the SOW, its referenced prints and specifications, and that do not pass an
outgoing electrical test at EI or fail incoming verification at VOLCANO, shall
be deemed nonconforming product. Nonconforming product that can not be repaired
or accepted under agreement by both parties shall be deemed as scrap or yielded
product. Each party shall bear the financial loss of its portion of the
materials and value add in the total value of nonconforming assemblies. Neither
party shall hold the other liable for losses of its material or value add
content.
 

*   CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE SECURITIES &
EXCHANGE COMMISSION

Page 22 of 29



--------------------------------------------------------------------------------



 



Attachment B
Administration and Notices

1.   Notices:

  1.1   Any notice or other communication required or permitted to be given
hereunder will be in writing. Notices may be delivered in person, by an email
with return verification from the receiving party, reputable courier with
delivery confirmation, transmitted by fax with confirmation, or sent by
certified mail return receipt requested.         Either Party may change its
designated contact and address for purposes of notice by giving notice to the
other Party in accordance with these provisions.

Coordinators
Technical Coordinators:
[CONFIDENTIAL]*
Contract Coordinators:
[CONFIDENTIAL]*
The Coordinators for the respective companies will determine designated points
of contact for specific issues where not specified in this Agreement.
 

*   CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE SECURITIES &
EXCHANGE COMMISSION

Page 23 of 29



--------------------------------------------------------------------------------



 



STATEMENT OF WORK (SOW)
FOR THE DELIVERY OF FLEX AND ASSEMBLY
OF
VOLCANO p/n [CONFIDENTIAL]*
 

*   CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE SECURITIES &
EXCHANGE COMMISSION

Page 24 of 29



--------------------------------------------------------------------------------



 



1.0   SCOPE

  1.1   Introduction

    The work identified in this Statement of Work (SOW) is to be performed for
VOLCANO by EI. This document identifies the product description, scope of work
to be performed and quality considerations to be observed during the processing
of this product. All exceptions and/or deviations to any requirements defined
herein shall have prior approval from VOLCANO. This SOW may be amended by mutual
agreement of both parties.

  1.2   Summary of Tasks         EI shall be responsible for performing the
following tasks:     •   Develop the Flex substrate to the specifications
defined on the applicable prints and specifications     •   Manufacture the Flex
    •   Assemble the (Consigned Components) [CONFIDENTIAL]* and [CONFIDENTIAL]*
to the Flex     2.0   APPLICABLE DOCUMENTS

    Unless stated otherwise, the most recent version of these documents shall
apply. VOLCANO is responsible to notify EI of updates to VOLCANO documents. The
documents listed form a part of this Statement of Work.

  2.1   VOLCANO Documents:         [CONFIDENTIAL]*     2.2   Industry/Other
Documents:

      ISO 9001:2000         IPC-A-610 Rev D – Acceptability of electronic
assemblies         ANSI/ESD S20.20-1999 – Protection of electrical and
electronic parts, assemblies, and

 

*   CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE SECURITIES &
EXCHANGE COMMISSION

Page 25 of 29



--------------------------------------------------------------------------------



 



      equipment (Excluding Electrically Initiated Explosive Devices)

3.0   PRODUCTS AND SERVICES

EI shall procure all materials, develop the process to fabricate and manufacture
the Flex circuit. Five frames of Flex circuits shall be delivered to VOLCANO as
prototypes for initial testing. Upon VOLCANO’s acceptance of the prototype
units, EI shall manufacture substrates for three (3) consecutive weeks (~25
frames per week) to be used for qualification of the EI Flex substrate. Upon
successful qualification of the Flex circuit, EI shall manufacture, as a turnkey
product the Flex and assembly of the surface mount components. The assembly
shall be comprised of the solder and underfill of the [CONFIDENTIAL]* and
[CONFIDENTIAL]*. The [CONFIDENTIAL]* and [CONFIDENTIAL]* components will be
consigned by VOLCANO. All Product will be delivered to VOLCANO in a multi-up
format, with multiple pieces on a frame. EI will perform an electrical test of
product using Volcano furnished test and test equipment.

4.0   PURCHASE ORDER

VOLCANO shall place a PO with EI for the amount of $40,000 for the cost of
tooling and a portion of the development cost of the Flex circuit manufacturing
process.

5.0   QUALITY REQUIREMENTS

Manufacturing Readiness Review – To be scheduled within 30 days of delivery of
the 5 qualification frames of Flex circuits
Quality and Inspection System per ISO 9001:2000

6.0   PACKAGING/SHIPPING REQUIREMENTS

Static protection is required of the assembled Flex and the components.
Product is to be packaged to ensure proper protection during shipment and
handling.

7.0   ADMINISTRATIVE/PROGRAM MANAGEMENT REQUIREMENTS

  •   Weekly status by COB every Thursday     •   Any changes or contractual
correspondence shall be coordinated through the Coordinators identified below.

8.0   PROGRAM SCHEDULE

  •   The delivery of 5 frames of Flex circuits to VOLCANO shall occur in
13 weeks from receipt of PO.

 

*   CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE SECURITIES &
EXCHANGE COMMISSION

Page 26 of 29



--------------------------------------------------------------------------------



 



  •   VOLCANO will perform testing, analysis and approve/disapprove the
delivered qualification parts in 3 weeks or less from receipt.     •   Upon
approval of qualification, but no sooner than 6 weeks from delivery of the 1st 5
frames, EI shall produce and deliver Flex circuits of [CONFIDENTIAL]* pieces on
a frame per week for 3 weeks to validate manufacturing capacity. This may
include a ramp to get to [CONFIDENTIAL]* per week.     •   Manufacturing of Flex
circuits shall continue at the rate of [CONFIDENTIAL]* units per week minimum
through December 2008.

9.0   DELIVERABLES — VOLCANO To EI

  •   Documents as noted above.     •   Artwork Gerber Files.     •   Consigned
Components.     •   [CONFIDENTIAL]* Wafer Prober and Test programs

10.0   DELIVERABLE — EI to VOLCANO

  •   The Flex shall be delivered in a multi-up frame.     •   Flex images
mounted on frames.     •   Flex assemblies mounted on frames.

11.0   CHANGES

VOLCANO may, at any time, from time to time, by written notice to EI, request
changes to the part numbers, specifications, or work scope, including
engineering changes. EI shall submit a written report to VOLCANO setting forth
the probable effect, if any, of the requested change in regard to the work and
the effect of any change on prices, payment and delivery. EI shall not proceed
with any such change until authorized in writing by VOLCANO.

12.0   ENGINEERING CHANGE ORDER (ECO) PROCESSING.

EI will process ECO’s submitted by VOLCANO based on the following criteria.
Minimum documentation requirements from VOLCANO:
 

*   CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE SECURITIES &
EXCHANGE COMMISSION

Page 27 of 29



--------------------------------------------------------------------------------



 



1)   An ECO cover sheet stating purpose of the EC, the Product affected
classification as “emergency” or “standard”;   2)   The description of the
change i.e., functional or nonfunctional;   3)   Marked up drawings, BOMs, AVL,
Logic Schematics, specifications, or other document based on the previous
approved control copy sent to EI;   4)   Disposition if all levels of Products
and Components affected (on order, stock and work-in- process).

Page 28 of 29



--------------------------------------------------------------------------------



 



Coordinators
Technical Coordinators:
[CONFIDENTIAL]*
Contract Coordinators:
[CONFIDENTIAL]*
 

*   CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE SECURITIES &
EXCHANGE COMMISSION

Page 29 of 29